       Case 4:19-cv-00481-JAS Document 25 Filed 02/06/20 Page 1 of 5



 1   JOSEPH H. HUNT
     Assistant Attorney General
 2   Civil Division
     C. SALVATORE D’ALESSIO, JR.
 3   Acting Director
     MARY HAMPTON MASON
 4   (New York Bar No. 2255198)
     Senior Trial Counsel
 5   PAUL QUAST
     (Colorado Bar No. 49154)
 6   Trial Attorney
     Constitutional & Specialized Tort Litigation
 7   Torts Branch, Civil Division
     Department of Justice
 8   Box 7146 Washington, DC 20044
     Email: paul.c.quast@usdoj.gov
 9   Telephone: (202) 616-4150
10   Attorneys for Defendants
11                         IN THE UNITED STATES DISTRICT COURT
12                               FOR THE DISTRICT OF ARIZONA
13                                                           No. CV-19-00481-TUC-JAS
       A.I.I.L., et al.,
14
                           Plaintiffs,
15                                                        JOINT MOTION TO EXCEED
       v.                                                       PAGE LIMITS
16                                                              (First Request)
       Jefferson Beauregard Sessions, III, et al.,
17
                           Defendants.
18
19
20
            The parties in this action respectfully request that the Court: (1) permit the fifteen
21
     individual-capacity defendants (“Defendants”) to file a single memorandum of law in
22
     support of their consolidated motion to dismiss the Complaint that exceeds the page limit
23
     set forth in Local Rule 7.2(e)(1); (2) permit Plaintiffs to file a memorandum of law
24
     opposing the motion to dismiss that exceeds the page limit set forth in Local Rule 7.2(e)(1);
25
     and (3) permit Defendants to file a single reply in support of their motion to dismiss that
26
     exceeds the page limit set forth in Local Rule 7.2(e)(2). The reasons for this motion are set
27
     forth in the following incorporated supporting statements of law and authorities:
28
            1. Plaintiffs are eleven immigrant parents and children who allege that they were
         Case 4:19-cv-00481-JAS Document 25 Filed 02/06/20 Page 2 of 5




 1   separated from each other in Arizona and at other places along the southern border by the
 2   U.S. government. Compl. ¶ 1. The Complaint asserts constitutional and statutory claims on
 3   behalf of putative classes of allegedly similarly situated parents and children against fifteen
 4   individual-capacity defendants. See Bivens v. Six Unknown Agents of Fed. Bureau of
 5   Narcotics, 403 U.S. 388 (1971); 42 U.S.C. §§ 1985, 1986. The Complaint is 76 pages long,
 6   contains 347 paragraphs, and asserts eight causes of action. The particular defendants
 7   involved in each of those eight claims vary. Defendants are current or former high-ranking
 8   federal employees who work or worked for the White House and six different departments
 9   and agencies.
10          2. Defendants are each sued in their personal capacity for damages, entitling each
11   to file their own dispositive motion. See Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009)
12   (explaining that Bivens liability only extends to “each Government-official, through the
13   official’s own individual actions”). Under the page limit of the local rules, if each defendant
14   filed their own motion that would be 255 pages. See LRCiv 7.2(e). However, in the interest
15   of judicial economy, Defendants plan to file a single, consolidated motion to dismiss on all
16   of the individual-capacity claims and a single reply in support of that motion. Defendants’
17   motion will discuss complex legal issues, including personal jurisdiction, the availability
18   of a cause of action, and immunity. Although Defendants will raise many of the same
19   defenses, some of those defenses (like qualified immunity) will vary from defendant to
20   defendant and from claim to claim. Addressing each defendant’s defenses will also require
21   explaining complex statutory and regulatory schemes, which vary by agency and each
22   plaintiff’s circumstances. 1
23          3. In fairness and to allow Plaintiffs to fully respond to the arguments raised by
24
     1
25     Briefing has been of a similar length in other Bivens child separation cases in other
     districts. See K.O., et al., v. Sessions, et. al., No. 18-cv-40149 (D. Mass.); Mejia-Mejia v.
26   U.S. Immigration and Customs Enforcement, et al., No. 18-cv-1445 (D.D.C.). In K.O.,
     which involved fewer defendants and only minor plaintiffs, the court permitted the parties
27   to file 67-page memoranda in support of the motion to dismiss and in opposition. K.O., No.
     18-cv-40149, Dkt. 49, 52, 56. In Mejia-Mejia, which involved two defendants, one
28   plaintiff, and only two counts, the defendants filed a 45-page motion to dismiss
     memorandum. Mejia-Mejia, No. 18-cv-1445, Dkt. 53.
                                                  -2-
       Case 4:19-cv-00481-JAS Document 25 Filed 02/06/20 Page 3 of 5




 1   Defendants, the parties agree and seek leave for a reciprocal page extension for Plaintiffs’
 2   response in opposition.
 3          4. To ensure that the parties may present a thorough discussion to the Court,
 4   Defendants seek leave to file one 60-page motion to dismiss and memorandum; Plaintiffs
 5   seek leave to file one 60-page opposition; and Defendants seek leave to file one 30-page
 6   reply in support of the motion to dismiss.
 7                                                Dated this 6th day of February, 2020.
 8
                                                  /s/ Geoffrey R. Chepiga
 9                                                Geoffrey R. Chepiga
                                                  (admitted pro hac vice)
10
                                                  Jacqueline P. Rubin
11                                                (admitted pro hac vice)
                                                  Emily Goldberg
12                                                (admitted pro hac vice)
13                                                Hallie S. Goldblatt
                                                  (admitted pro hac vice)
14                                                Steven C. Herzog
15                                                (admitted pro hac vice)
                                                  PAUL, WEISS, RIFKIND,
16                                                WHARTON & GARRISON LLP
17                                                1285 Avenue of the Americas
                                                  New York, NY 10019-6064
18                                                (212) 373-3000
19
                                                  Lee Gelernt
20                                                (admitted pro hac vice)
21                                                Anand Balakrishnan
                                                  (admitted pro hac vice)
22                                                Daniel A. Galindo
                                                  (admitted pro hac vice)
23
                                                  AMERICAN CIVIL LIBERTIES
24                                                UNION FOUNDATION
                                                  IMMIGRANTS’ RIGHTS
25                                                PROJECT
26                                                125 Broad St., 18th Floor
                                                  New York, NY 10004
27                                                (212) 549-2660
28

                                                   -3-
     Case 4:19-cv-00481-JAS Document 25 Filed 02/06/20 Page 4 of 5




 1                                    Alexander A. Reinert
                                      (admitted pro hac vice)
 2                                    55 Fifth Avenue, Room 1005
                                      New York, NY 10003
 3
                                      (212) 790-0403
 4
                                      Christine Keeyeh Wee
 5                                    ACLU FOUNDATION OF ARIZONA
 6                                    P.O. Box 17148
                                      Phoenix, AZ 85011
 7                                    (602) 650-1854
 8
                                      Counsel for Plaintiffs
 9
10                                    JOSEPH H. HUNT
                                      Assistant Attorney General
11                                    Civil Division
12
                                      C. SALVATORE D’ALESSIO, JR.
13                                    Acting Director
14                                    Constitutional & Specialized Tort Litigation
                                      Torts Branch, Civil Division
15
                                      MARY HAMPTON MASON
16
                                      Senior Trial Counsel
17                                    Constitutional & Specialized Tort Litigation
                                      Torts Branch, Civil Division
18
19                                    /s/ Paul Quast
                                      PAUL QUAST
20
21                                    Counsel for Defendants
22
23
24
25
26
27
28

                                       -4-
       Case 4:19-cv-00481-JAS Document 25 Filed 02/06/20 Page 5 of 5




 1                              CERTIFICATE OF SERVICE
           I hereby certify that a true copy of the above document was served upon the attorney
 2
     of record for each other party by means of the District Clerk’s CM/ECF electronic filing
 3
     system on February 6, 2020.
 4
 5                                           /s/ Paul Quast
 6                                           Paul Quast

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               -5-
